Citation Nr: 0718238	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-20 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
residuals of trauma, cervical spine, with displacement of C4-
5 and narrowing of C5-6 with myofascial pain syndrome, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable rating for sensorineural 
hearing loss, left ear.

3.  Entitlement to service connection for sensorineural 
hearing loss, right ear.

4.  Entitlement to service connection for bilateral hip 
disability, to include as secondary to service-connected 
cervical spine disability.

5.  Entitlement to service connection for bilateral leg 
disability, to include as secondary to service-connected 
cervical spine disability.

6.  Entitlement to service connection for psoriasis.

7.  Entitlement to service connection for bilateral eye 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1955 to May 
1958, and from June 1958 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal as to all six issues is remanded to the RO via the 
Appeals Management Center, in Washington, D.C., for further 
evidentiary development.  The veteran will be notified if he 
needs to take further action.

On another matter, at the Board hearing in February 2007, the 
veteran expressed his desire to pursue service connection for 
a low back disability.  That matter is REFERRED to the RO for 
appropriate action.




REMAND

The Board concludes that appellate adjudication should be 
deferred for the following reasons:

Increased Rating - Cervical Spine

At the February 2007 Board hearing, the veteran testified 
that he had not been treated for his cervical spine 
disability "for years."  However, the claims file includes 
a September 2003 report of Dr. David Pope (private) 
concerning treatment for cervical spine disability.  That 
report indicates that Dr. Pope treated him in August 2003.  
The September 2003 report is the only evidence of treatment 
by Dr. Pope presently in the claims file.  As the record 
indicates that pertinent clinical records may be missing, 
such items should be obtained before readjudication. 

Additionally, the record indicates that the veteran has been 
treated at multiple VA medical facilities.  The claims file 
reflects outpatient care records from VA facilities located 
in Alexandria, Louisiana, and Shreveport, Louisiana.  As 
reflected in the hearing transcript (beginning at page 28), 
the veteran testified that he had been treated at a VA 
medical facility in Pineville.  It appears that treatment 
rendered there included that for neck problems, but the 
claims file does not reflect clinical records from that 
facility.  Complete VA clinical records, regardless of 
facility location, should be obtained before readjudication.

Compensable Hearing Loss, Left; Service Connection, Right Ear 
Hearing Loss

The veteran last underwent a VA compensation and pension 
(C&P) audiology examination in September 2003.  The 
examination findings appear to indicate that the veteran has 
bilateral hearing loss "disability" consistent with 
38 C.F.R. § 3.385.  The veteran has reported in-service noise 
exposure in the form of high frequency radar sounds and 
artillery fire; he recalls that his right ear bled on one 
occasion during service.  Service connection is in effect for 
left ear hearing loss.  Under the circumstances, the Board 
elects to defer a decision on the right ear hearing loss 
service connection claim pending a C&P audiology examination 
to determine the current extent and etiology of right ear 
hearing loss.    

Further, with respect to left ear hearing loss, it is 
reasonable to construe the line of questioning posed by the 
veteran's representative at the Board hearing that the 
veteran asserts that the noncompensable rating assigned for 
left ear hearing loss is not commensurate to the extent of 
his left ear hearing impairment.  Also, the Board must defer 
a decision on the right ear hearing loss service connection 
claim as stated above.  Under the circumstances, the Board 
finds that the C&P audiology examination should include 
findings concerning the present extent of left ear hearing 
loss to determine whether a compensable rating may be 
warranted based on more contemporaneous test results.  

Service Connection - Hips, Legs

As reflected in the July 2003 informal claim for benefits, 
the veteran asserted that his bilateral hip and leg 
disabilities are "directly related" to his service-
connected cervical spine disability.  Therefore, the RO's 
primary emphasis was on that contention, as reflected in the 
September 2003 rating decision from which the present appeal 
arises, and the August 2003 duty-to-assist letter did not 
emphasize what evidence is needed to substantiate the claims 
on a direct-causation basis.  At the hearing, the veteran 
testified that he presently has pain in his hips and legs and 
believes that that problem is related to physical rigors of 
participation in multiple parachute jumps during active duty.  
His service verification records indicate that he received a 
citation associated with participation in such activity.  

Under the circumstances, the Board concludes that a decision 
should be deferred pending the issuance of a duty-to-assist 
letter specific to direct service connection for the claimed 
hip and leg disabilities, and as well, the performance of a 
C&P examination to determine what disease, disorder, or 
pathology is manifested in the hips and/or legs, and the 
etiology.  It is noted that various C&P examination findings 
obtained to date, including those obtained in September 2003, 
do not explicitly address that issue.   

Service Connection - Eyes; Skin  
 
As noted above, the claims file does not include VA medical 
treatment records from the Pineville facility.  The Board 
hearing testimony suggests that treatment received there 
included care for vision and dermatological problems.  
Complete VA medical records must be obtained before the 
appeal is readjudicated.

Also, even though the March 1975 retirement medical 
examination report does not note an eye disability, the 
service medical records indicate that the veteran might have 
had some diminished visual acuity during service.  See, in 
particular, April 1973 eyewear prescription record, which was 
not addressed by the RO in the September 2003 rating 
decision.  Post-service clinical records include evidence of 
care for vision problems.  After any missing evidence is 
obtained, the veteran should be scheduled to undergo a C&P 
eye examination to determine what eye disease or disorder is 
manifested and its etiology.    

The Board directs the following actions on remand:

1.  Send the veteran a duty-to-assist 
letter compliant with controlling law and 
regulations specific to direct service 
connection for claimed bilateral hip and 
bilateral leg disabilities.  Also, in that 
letter, advise the veteran that he should 
notify the VA about the sources of any 
evidence, medical (VA or non-VA) or lay, 
not already of record but which he 
believes might be pertinent to his 
cervical spine disability, hearing loss, 
hip and leg disability, skin problems, and 
eye/vision disability.  If the veteran 
responds with such information, then 
assist him in claim substantiation 
consistent with controlling law and 
regulations.  Also advise him that he may 
submit any missing items if he has them 
and he believes they might be pertinent to 
any of his claims.   

2.  Obtain complete copies of all records 
of medical treatment from Dr. David Pope.  
Ask the veteran to execute a private 
records release authorization form as 
necessary to accomplish this directive.

3.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
associated with the claims file while this 
appeal is on remand status.  This 
directive includes all clinical records 
from the Pineville VA medical facility, 
and as well, any additional, missing 
records from the VA facilities located in 
Shreveport and Alexandria, Louisiana.

4.  After completing all of the above, 
arrange for the veteran to undergo the 
following C&P examinations.  The veteran's 
claims file, including a complete copy of 
this remand order and all new evidence and 
information added to the record as a 
result of action taken consistent with the 
above, should be made available to each 
examiner.  

Examination of legs and hips.  The 
examiner should consider the veteran's 
medical history as documented in the 
claims file and as reported during the 
examination, conduct any diagnostic 
testing as deemed warranted, and then 
diagnose any presently manifested 
abnormality in the veteran's hips and/or 
legs.  Then, for each diagnosis, the 
examiner should explicitly opine whether 
it is at least as likely as not (by a 
probability of 50 percent), more likely 
than not (by a probability higher than 50 
percent), or less likely than not (by a 
probability lower than 50 percent) that it 
is etiologically related to active 
service, including reported participation 
in multiple parachute jumps and/or 
secondary to service-connected cervical 
spine disability.  The examiner is asked 
to provide the rationale and bases for any 
etiology opinion given.

Examination of eyes.  The examiner should 
consider the veteran's medical history as 
documented in the claims file and as 
reported during the examination, conduct 
any diagnostic testing as deemed 
warranted, and then diagnose any presently 
manifested abnormality in the veteran's 
eye(s).  Then, for each diagnosis, the 
examiner should explicitly opine whether 
it is at least as likely as not (by a 
probability of 50 percent), more likely 
than not (by a probability higher than 50 
percent), or less likely than not (by a 
probability lower than 50 percent) that it 
is etiologically related to active 
service.  The examiner is asked to provide 
the rationale and bases for any etiology 
opinion given.

Examination of ears.  The examiner should 
consider the veteran's medical history as 
documented in the claims file and as 
reported during the examination, conduct 
appropriate audiology examination for both 
ears, and then diagnose any hearing loss, 
left and/or right.  The examiner should 
explicitly state whether the veteran has 
sensorineural hearing loss in the right 
ear.  If right ear hearing loss is 
diagnosed, then the examiner is asked to 
explicitly opine whether it is at least as 
likely as not (by a probability of 50 
percent), more likely than not (by a 
probability higher than 50 percent), or 
less likely than not (by a probability 
lower than 50 percent) that it is 
etiologically related to active service, 
including history of noise exposure in 
service.  The examiner is asked to provide 
the rationale and bases for any etiology 
opinion given.

5.  After completing all of the above, 
readjudicate the seven issues on appeal.  
If any benefit sought remains denied, then 
issue a Supplemental Statement of the Case 
and afford the veteran and his 
representative an opportunity to respond 
to it.  Then, if in order, return the 
appeal to the Board for further review.  

The veteran is advised that the failure to appear for a VA 
medical examination, if scheduled, could result in a denial 
of his claim(s) unless good cause is shown.  38 C.F.R. 
§ 3.655 (2006).  He has the right to submit additional 
evidence and argument on the matter(s) remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



